Citation Nr: 1731782	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service connected residuals of a left ankle sprain since April 23, 2008. 

2.  Entitlement to an initial compensable rating for patellar tendonitis, right knee, prior to November 9, 2016, and rating in excess of 10 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to April 2005. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision. 

During the pendency of the appeal, in a July 2008 rating decision, the RO granted an increased rating of 10 percent for the Veteran's left ankle disability, effective April 23, 2008.  Also in a December 2016 rating decision, the RO granted an increased rating of 10 percent for the Veteran's right knee disability, effective from November 9, 2016.  As these increased ratings do not represent the highest possible benefit, these matters remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, these issues were previously remanded by the Board in a November 2011 decision.  All requested actions have been completed and the claims are once again before the Board.  


FINDINGS OF FACT

1.  Since April 23, 2008, the Veteran's left ankle disability has been characterized by some limitation of motion, painful motion, weakness, and instability.  

2.  Prior to November 9, 2016, the Veteran's right knee disability is manifested by subjective complaints of pain, swelling, and giving way, and objective evidence of painful motion with functional loss causing limitation of flexion to no less than 145 degrees and no limitation of extension, even in consideration of additional functional loss due to flare-ups of pain.  

3.  Since November 9, 2016, the Veteran's right knee disability is manifested by subjective complaints of pain only, and objective evidence of painful motion with functional loss causing limitation of flexion to 60 degrees upon repetitive use over time, and no limitation of extension, even in consideration of additional functional loss due to flare-ups of pain.

4.  No ankylosis, subluxation or instability, dislocated cartilage, weakness, or acquired genu recurvatum is present.


CONCLUSIONS OF LAW

1.  Since April 23, 2008, the criteria are not met for a disability rating in excess of 10 percent for residuals left ankle sprain.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2.  Prior to November 9, 2016, the criteria are not met for a compensable disability rating for a right knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5260 (2016).

3.  Since November 9, 2016, the criteria are not met for a disability rating in excess of 10 percent for a right knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform any of the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

	A.  Left Ankle Disability 

Relevant to this issue, the Veteran argues that his left ankle disability warrants a rating in excess of 10 percent since April 23, 2008.

The Veteran's left ankle disability is currently rated pursuant to Diagnostic Code 5271 for limitation of motion of the ankle, which provides a 10 percent rating for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a. 

Normal range motion of the ankle, for VA compensation purposes, is from zero degrees ankle dorsiflexion to 20 degrees ankle dorsiflexion and from zero degrees ankle plantar flexion to 45 degrees ankle plantar flexion.  38 C.F.R. § 4.71a, Plate II (2016).  

The evidence of record includes the findings of VA examinations dated in April 2008, and February 2017.  Further, VA treatment records for the entire appeals period are also of record, however, as noted by the April 2008 VA examiner, the Veteran has not sought medical treatment for this disability.  

In April 2008, the Veteran was scheduled for a VA examination to assess the severity of his left ankle disability.  The examiner noted the Veteran's complaints of chronic pain, weakness, swelling, stiffness, instability, fatigue, and lack of endurance.  Additionally, the Veteran reported flare-ups.  There was no evidence of heat or redness, or locking.  The examiner noted that the Veteran was not receiving care for his left ankle but does take pain medications that he was prescribed for a dental procedure.  Further, the Veteran does not use any assistive devices.  The examiner indicated there have been no additional injuries to the Veteran's left ankle since his in-service injuries, however, he did injure his left foot.  There have been no episodes of dislocation or recurrent subluxation to the left ankle.  The Veteran has also reported that pain has impacted his daily life, both at work and in recreational activities.  

Upon physical examination, pedal pulses were palpable, capillary fill time was within normal limits, and there was no evidence of edema.  Protective threshold, vibratory sensations, and deep tendon reflexes were intact.  There was also no evidence of ulceration, contact dermatitis, or hyperkeratotic lesions to the foot.  Repetitive passive and active range of motion of the left ankle elicited pain, which became progressively worse upon dorsiflexion.  There was no crepitus noted or abrupt limitation of left ankle joint motion.  Upon range of motion testing, 15 degrees of dorsiflexion with 38 degrees of plantarflexion was found.  Pain with repetition was elicited from 5 degrees of dorsiflexion and at 35 degrees of plantarflexion to end range of motion.  The examiner found the Veteran's symptoms are most prominent along the anterior lateral aspect of the left ankle.
There was also no ligamentous laxity; anterior and posterior drawer; no peroneal subluxation with active and passive ankle and subtalar joint range of motion; no abnormal bowing of the Achilles tendon; and, no palpable joint effusions noted.  Medial and lateral collateral ligaments of the ankle bilaterally were found to be nontender, with palpation.  

Concerning any impairment to the left foot, the VA examiner found passive range of motion of the first metatarsophalangeal joint left foot was within normal limits measuring 65 degrees of dorsiflexion and 18 degrees of plantarflexion.  Pain was elicited with compression along the first metatarsal head.  Gait analysis revealed angle and base within normal limits, and positive for an antalgic nature secondary to pain.  

In conclusion, the examiner determined there was no evidence of osteoarthritis but did recommend an MRI evaluation.  There were clinical findings of pain aggravated with repetitive motion, but the examiner stated it would speculative to comment on limited motion of the ankle bilaterally since the Veteran's motion during his physical examination remained within normal limits.  Finally, with respect to the left foot, the examiner diagnosed mild hallux valgus with metatarsus primus elevatus.  However, it was also determined that the left foot deformity is not related to the ankle disability, however, his tendency to compensate for his left forefoot pain is an aggravating factor to his left ankle disability.  

On May 19, 2008, it was noted the Veteran cancelled the ordered MRI pertaining to his left ankle disability.  

The Veteran was most recently examined in February 2017 to ascertain the severity of his left ankle disability.  The Veteran reported flare-ups, swelling, stiffness, popping, and grinding.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  Additionally, there was no evidence of pain, crepitus, and tenderness or pain on palpation.  The examiner further noted the Veteran was able to perform repetitive motion testing without additional loss of function or range of motion.  However, with repeated use over time, the examiner noted that the Veteran reported pain and fatigue, with decreased range of motion findings of dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  The examiner also indicated that swelling and disturbance of locomotion contributed to the Veteran's left ankle disability.  However, there was no evidence of decreased muscle strength, atrophy, or ankylosis.  The examiner also noted the Veteran occasionally requires the use of a brace.  The examiner stated the Veteran's left ankle disability limits prolonged walking and limited walking over uneven terrain.  goniometer was used for all joint range of motion measurements.  Finally, the Veteran was given a MRI in connection with this VA examination.  The examiner concluded that the results show all ligaments are visualized and intact, which means the Veteran cannot have a "chronic lateral collateral ligament sprain," because a sprain indicates damage to the tissue, where a strain indicates pain with an injury but no appreciable tissue damage.  Here, the MRI shows he has no current sprain.  As such, the examiner confirmed the left ankle strain.

Based on the findings above, the Veteran's left ankle disability is characterized by some limitation of motion, painful motion, weakness, and instability of the left ankle, which closely approximates a moderate ankle disability and warrants the 10 percent rating currently assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).

However, a disability rating of 20 percent is not warranted at any point since April 23, 2008, because the record does marked limitation of motion of the left ankle (Diagnostic Code 5271), does not show malunion of the tibia and fibula (Diagnostic Code 5262), ankylosis of the ankle, subastragalar or tarsal joint (Diagnostic Code 5270 and 5272), malunion of the Os calcis or astragalus (Diagnostic Code 5273), or astragalectomy (Diagnostic Code 5274).

In assessing the severity of the left ankle disability, the Board has considered the Veteran's assertions regarding his symptoms, to include pain, which he is competent to provide.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran and his wife's statements as to history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's ankle disability.  As such, while the Board accepts the Veteran and his wife's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left ankle disability. 


	B.  Right Knee Disability 

The Veteran's right knee disability is rated under Diagnostic Code 5024, for tenosynovitis.  Under this diagnostic code, the disability is rated on limitation of motion of the affected part, or as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Normal range of knee motion is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under Diagnostic Code 5257, and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).
	
	A Compensable Rating Prior to November 9, 2016

For the period prior to November 9, 2016, the evidence of record includes VA treatment records and the report of a VA examination from November 2005.  

During his November 2005 VA examination, the Veteran reported pain, swelling, and giving way.  He stated he only used a knee brace when jogging.  During the objective physical examination, there was no evidence of tenderness, swelling, effusion, or displacement of the patella.  Range of motion testing showed extension to 0 degrees and flexion to 145 degrees.  There was no evidence of pain and the examiner noted that there was no change in the range of motion findings upon repetitive testing.  Drawer sign and Lachman's testing were both negative.  There was also no objective evidence of instability.  Finally, there was no muscle atrophy.  X-rays were normal.  The examiner provided a diagnosis of patellar tendonitis of the right knee.  

The only VA treatment of relevance is dated from February 2008 and notes flexion to 140 degrees, without evidence of instability of the right knee.  There are no other objective findings in the Veteran's VA treatment records.  

For this initial period on appeal, the Board notes the Veteran is not entitled to a compensable disability rating.  The Veteran's right knee disability is manifested by subjective complaints of pain, swelling, and giving way, and objective evidence of painful motion with functional loss causing limitation of flexion to no less than 145 degrees and no limitation of extension, even in consideration of additional functional loss due to flare-ups of pain.  

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  Here, the Veteran's flexion was no less than 145 degrees.  

In addition, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  The VA examiner specifically noted there was no additional limitation after repetitive use.  Thus, as the evidence fails to show limitation of flexion to even a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, and incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell, supra.  Burton v. Shinseki, 25 Vet. App. 1 (2011) would also not provide a basis for a compensable rating since the minimum rating provided under the applicable Diagnostic Codes 5260 and 5261 is a zero percent rating.

	A Rating in Excess of 10 Percent Since November 9, 2016

The only relevant evidence of record for this period on appeal is the report of the November 2016 VA examination.  

During the November 2016 VA examination, the Veteran reported constant pain in his right knee, which is worse when he stands.  He also reported flare-ups but denied any functional impairment or loss.  Range of motion testings revealed flexion to 120 degrees, and extension from 120 degrees to 0 degrees.  There was evidence of pain on flexion, but the examiner noted it does not constitute functional loss due to pain.  Further, there was no localized tenderness or pain on palpation of the joint, evidence of pain on weight bearing, or crepitus.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  However, the examiner noted that pain and fatigue significantly limited functional ability with repeated use over a period of time.  To this extent, the examiner noted flexion was limited to 60 degrees, and extension was found to be 60 degrees to 0 degrees.  Muscle strength was normal and there was no muscle atrophy present.  Finally, there was no objective evidence of ankylosis, recurrent subluxation, lateral instability, or any other disabilities pertaining to the right knee.  The examiner concluded by the noting the functional impact of the right knee disability included limited prolonged sitting, prolonged walking or running.

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the second period on appeal.  The Veteran's right knee disability is manifested by subjective complaints of pain only, and objective evidence of painful motion with functional loss causing limitation of flexion to 60 degrees upon repetitive use over time, and no limitation of extension, even in consideration of additional functional loss due to flare-ups of pain.

Under Diagnostic Code 5260, a 20 percent rating requires a finding of flexion limited to 30 degrees.  As noted, the evidence demonstrates that the Veteran's right knee flexion was limited to 60 degrees, at worst, during the period on appeal. 

In addition, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  The VA examiner from November 2016 noted there was no additional limitation after repetitive use testing.  While the examiners both noted flare-ups, including pain, fatigue, weakness, lack of endurance, and incoordination, the evidence does not show that such flare-ups caused additional functional loss to the point of limiting flexion to 30 degrees or less at any point during the second period on appeal, as is necessary for a 20 percent rating.  Therefore, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell, supra.

The Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  See VAOPGCPREC 9-04.  However, the evidence fails to show that the Veteran's right knee extension was limited at any point during the entire appellate period, even in consideration of additional functional loss due to symptoms such as pain, swelling, giving way, and weakness, as a result of repetitive motion and/or flare-ups.  As such, the Board finds that the Veteran is not entitled to a separate rating for limitation of extension under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra. 

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or any lateral instability as to the right knee.  

The Board acknowledges that the Veteran reported occasional giving way in the right knee during the November 2005 VA examination but not in the November 2016 VA examination.  As a layperson, however, the Veteran is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while the Veteran is considered competent to report that his knee feels unstable, and the Board finds no reason to doubt his credibility regarding such observations, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Conversely, the VA examiners, who are medical professionals, consistently found that there was no instability as to the right knee.  Further, the February 2008 VA treating physician specifically determined there was no evidence of instability of the right knee.  Based on the foregoing, the medical evidence shows that the Veteran's right knee is stable without instability or subluxation for the entire period on appeal.  Accordingly, a separate rating for instability or subluxation of the right knee under Diagnostic Code 5257 is not warranted.

Furthermore, as there is no evidence of ankylosis, removal or dislocation of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, higher and/or separate ratings under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not warranted for the right knee disability for either period on appeal.

In assessing the severity of the right knee disability, the Board has considered the Veteran's assertions regarding his symptoms, to include pain, swelling, and giving way, all of which he is competent to provide.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran and his wife's statements as to history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's knee disability.  As such, while the Board accepts the Veteran and his wife's statements with regard to the matters he is competent to address, the Board relies upon the most competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right knee disability. 

Finally, a claim for an increased rating may sometimes encompass a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order for the issue to be raised, there must be evidence of unemployability.  Jackson v. Shinseki.  The record does not reflect the Veteran is claiming unemployability as a result of his service-connected disabilities.  Consequently, the Board finds there is no implicit claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. at 453.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left ankle sprain since April 23, 2008, is denied. 

Entitlement to an initial compensable rating for patellar tendonitis, right knee, prior to November 9, 2016, is denied.

Entitlement to a disability rating in excess of 10 percent for patellar tendonitis, right knee, since November 9, 2016, is denied. 




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


